Rosenberry, J.
There can be no doubt that at common law under the facts proven, the defendant Flora would have been held a trustee under a resulting trust. It is equally plain and certain that under the law of this state resulting trusts have been abolished (sec. 231.07, Stats.), excepting in-those cases mentioned in sec. 231.09; and it is equally certain that the defendant Levi does not bring himself within the exception. Levi parted with his interest in the premises in question in 1894 to his brother Justin. In 1914 *130Justin conveyed his own interest in the estate, together with the interest purchased from Levi, to Flora. Flora acquired the interest of her brother John and sister Adelaide in 1916 and the interest of her brother Harry F. in 1918. The deeds were recorded, the property'was'held by Flora- in her own name without objection or protest on the part of Levi until after an option had been given for substantially its full value, whereupon Levi set up the claim that he was the owner of the half interest in the premises because there was a resulting trust, due to the fact that he furnished one half of the purchase money. The claim that there was a mistake is untenable.
This case is ruled by Richtman v. Watson, 150 Wis. 385, 136 N. W. 797. We need not here repeat what was said there with respect to the abolition of resulting trusts.
By the Court. — Judgment affirmed.